UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 20-7403


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

               v.

GUILLERMO SALAZAR-VELASQUEZ,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:08-cr-00904-RMG-1)


Submitted: March 9, 2021                                          Decided: March 31, 2022


Before WILKINSON and QUATTLEBAUM, Circuit Judges, and FLOYD, * Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Guillermo Salazar-Velasquez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.


      *
          Judge Floyd has dissented in this opinion.
PER CURIAM:

      Guillermo Salazar-Velasquez appeals the district court’s orders denying his motions

for compassionate release. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Salazar-Velasquez, No. 2:08-cr-00904-RMG-1 (D.S.C. Sept. 8 & Oct. 26, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2